Title: General Orders, 4 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octob: 4th 1776
Holland.Boston.


The shameful Inattention in some of the Camps to decency and cleanliness, in providing Necessaries, and picking up the Offal and Filth of the Camp, having been taken Notice of before in general, After this time particular Regiments will be pointed out by Name when such practices prevail.
The Court Martial whereof Col. Magaw was President is dissolved—The Brigade Majors are immediately to settle a new one, Col. Weedon to preside.
As there are many Officers in Camp, whose Health will not admit their going on Picquet, but can attend Court Martial, the Brigade Majors are to attend to this Circumstance in forming the Court, by which means the duty will be easier to the whole.
